Cite as 2014 Ark. App. 510

                  ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-428


                                                  Opinion Delivered   October 1, 2014
REGINALD AVANT
                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
                                                  EIGHTH DIVISION
V.                                                [NO. JV-2012-1937]

                                                  HONORABLE WILEY A. BRANTON,
                                                  JR., JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                    AFFIRMED; MOTION TO
                    APPELLEE                      WITHDRAW GRANTED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from an order terminating the parental rights of appellant, Reginald

Avant, to the minor children, S.A. and I.O. Appellant’s attorney has filed a motion to be

relieved as counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of

Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal. Counsel’s

brief details all adverse rulings made at the termination hearing and explains why there is no

meritorious ground for reversal. The clerk of this court sent copies of the brief and motion

to be relieved to appellant, informing him that he had the right to file pro se points for

reversal under Ark. Sup. Ct. R. 6-9(i)(3). Appellant filed a response consisting essentially of

a request for more services and more time to effect reunification, matters adequately covered

in his attorney’s brief.
                                 Cite as 2014 Ark. App. 510

       The record shows that the children were taken into protective custody after being

found unsupervised and very dirty in the middle of a busy street. Services were offered and

partially completed. Appellant is in his late 50s, has spent over twenty years in prison for

murder and robbery, and was imprisoned facing drug charges at the time of the termination

hearing. He testified that he was a drug addict and was seeking rehabilitation; he did not

know how long rehabilitation would take or how long his children would be required to wait

before he could resolve his criminal charges, complete rehabilitation, and obtain a residence

for himself and the children.       Dr. Paul Deyoub, who conducted appellant’s mental

examination, wrote that appellant had a borderline IQ of 79 and that, given his history of

being unable to protect the children when he had the chance to do so, his drug use, his

history with the mother, and his need to himself learn how to live independently, the

children’s future in his custody would likely be “very ominous.” Based on this evidence, the

fact that the children had tested positive for drugs, and that appellant was incarcerated and yet

to be sentenced, it was found that appellant had subjected the children to aggravated

circumstances and that, because of factors arising subsequent to the filing of the

dependency-neglect petition, return of the children to appellant would be contrary to their

best interests.

       Based on our examination of the record and the briefs presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit petitions in termination cases, and we hold that the appeal is wholly without merit.




                                               2
                                Cite as 2014 Ark. App. 510

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellant’s parental rights.

       Affirmed; motion to withdraw granted.

       WALMSLEY and HIXSON, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       Tabitha Baertels McNulty, Office of Policy and Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor child.




                                              3